Citation Nr: 1423304	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  12-17 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a bilateral leg and foot disability, to include a skin disability.

4.  Entitlement to service connection for diabetes mellitus.

5.  Entitlement to service connection for a spine disability.


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket. 

The Veteran served on active duty from July 1966 to March 1968. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In November 2013, the Veteran was afforded a personal hearing before the undersigned.  A transcript of the hearing is of record.  

The issues of service connection for a bilateral leg and foot disability, diabetes mellitus, and a spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Bilateral hearing loss had its onset during active service.

2.  Tinnitus had its onset during active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be competent evidence of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Service connection may be granted based on continuity of symptomatology, creating a presumption of service connection for chronic diseases manifesting during service and then again at any later date.  This is available only for chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, No. 2011-7184, 2013 WL 628429 (Fed.Cir. Feb 21, 2013).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hearing loss

Impaired hearing will be considered to be a disability for VA compensation purposes only if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are greater than 25 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385; see also Hensley v. Brown, 5 Vet. App. 155 (1993).

Post-service medical treatment records show that the Veteran had been diagnosed with tinnitus and bilateral hearing loss.  See June 2010 VA examination.  The first requirement for service connection for these claims, the existence of a current disability, is met.  See Hickson, supra, at 253.  

The Veteran's service personnel records show that he served aboard an aircraft carrier, the USS Enterprise, during the Vietnam conflict.  The Veteran's DD214 shows the Veteran's specialty number was AK-8000 indicating that he was a stock clerk.  

The Veteran and several fellow servicemen state that he was not a stock clerk aboard ship, however, but worked as an arresting gear engine operator just below the flight deck and was exposed to very loud noise from the arresting gear engine and aircraft engines.  These statements of noise exposure are credible and consistent with the circumstances of his service aboard the aircraft carried as reported by the Veteran and verified by his fellow servicemen.  See 38 U.S.C.A. § 1154(a).  In service noise exposure is conceded.

A hearing loss disability under 38 C.F.R. § 3.385 is not a disability recognized as subject to lay observation by case law, while tinnitus is.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (ringing in the ears or tinnitus is capable of lay observation).  

Service treatment records show that on separation, the Veteran was only afforded  a whisper test, which was normal.  

At an October 2011 audiological consult, the Veteran reported having constant high pitch ringing in both ears that began during service and difficulty hearing people.  Military noise exposure of aircraft and helicopters was noted as well as occupational noise exposure of construction with hammers.  The Veteran was diagnosed as having sensorineural hearing loss in both ears.  

During a November 2011 VA examination, the examiner opined that a medical opinion could not be provided regarding the Veteran's hearing loss and tinnitus without resorting to speculation.  The examiner noted that the Veteran reported noise exposure from the arresting gear and jet engines during service and occupational noise exposure following service at his October 2011 consult.  The examiner also noted that the Veteran's military occupation specialty of stock clerk indicated limited noise exposure and he was afforded only a whisper test at separation.  The examiner explained that because the presence or absence of noise exposure in service could not be determined and no frequency or level of specific examination was completed at separation, it would be mere speculation to provide an opinion regarding the etiology of the Veteran's hearing loss and tinnitus.  With respect to the third element of service connection, the existence of a nexus between in service acoustic trauma and the current disabilities, this opinion is of no probative value.

The preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990). 

Such a conclusion cannot be reached in this case as the VA examiner did not provide a definitive opinion and there is no competent, credible evidence against the claim.

The Veteran observed that he had ringing in his ears since service and that began in service.  As the Veteran is competent to observe tinnitus during service and following service, and his statements are found to be credible, service connection for tinnitus is warranted.  See Charles, 16 Vet. App. at 374.

Although there is evidence that the Veteran had some occupational noise following service, inservice noise exposure to jet engines and arresting gear has been conceded.  The Veteran and his fellow servicemen are competent to report their observations and their statements are found to be credible.  

As VA has failed to demonstrate by a preponderance of the evidence that hearing loss is not related to service and, accordingly, service connection for bilateral hearing loss is warranted.  



ORDER

Service connection for a bilateral hearing loss disability is granted.

Service connection for tinnitus is granted.


REMAND

The Veteran contends that he is entitled to service connection for his diabetes mellitus as he believes that this condition is related to his active duty service.  The Veteran served aboard the USS Enterprise.  The Veteran stated that the ship operated in support of the Vietnam conflict around the country of Vietnam.  The US Army and Joint Services Records Research Center (JSRRC) provided a memorandum in May 2009 stating that there was no evidence that a shipboard Veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam and, therefore, there was no evidence to support the Veteran's claim of exposure to tactical herbicides.  The JSRRC did not determine whether the Veteran may have been exposed to herbicides other than by contact with aircraft.  

"[S]ervice in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The interpretation of the quoted language has been the subject of extensive litigation, notably in Haas v. Nicholson and Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  Under the judicial precedent in the Haas case, in order for the presumption of service connection based upon herbicide exposure to apply, a veteran must have set foot on the landmass of the country of Vietnam or served in the inland waters of Vietnam.

Further development is required to determine whether the Veteran served in country in Vietnam or served in the inland waters of Vietnam and is therefore able to avail himself of the presumption of exposure to herbicides.

On the claim of service connection for a spine disability, moderate dorsal kyphosis was noted on entrance examination.  As the presumption of soundness is rebutted, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or that (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845 (Fed. Cir. 2006). 

A VA medical opinion must be obtained to determine whether the Veteran's current spine disability was incurred in or aggravated during service.  38 C.F.R. § 3.159 (c)(4); 38 U.S.C.A. § 5103A(d).  

Service treatment records show that the Veteran was treated for thrombophlebitis of the right foot and lower leg during service.  The Veteran contends that he has struggled with similar symptoms since service.  An examination is necessary to determine whether the Veteran is suffering from a current disability that is related to his in-service treatment for thrombophlebitis.  Id. 


Accordingly, the case is REMANDED for the following action:

1.  Contact the National Archives and Records Administration (NARA), and any other organization that would have possession of relevant documents, and request Navy Deck Logs, and any other relevant documentation, indicating whether or not from December 1966 through June 1967, the U.S.S. Enterprise traveled the inland waters of Vietnam, or documenting whether sailors aboard the U.S.S. Enterprise were sent ashore in Vietnam, or otherwise set foot on the landmass of Vietnam.

2.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine whether a spine disability was incurred in service, or whether a spine disability, which preexisted service, was aggravated by service.  The claim file must be made available to the examiner for review in conjunction with the examination.  All necessary tests must be conducted and the examiner must review the results of any testing prior to completion of the report.

Based on the examination and review of the record, the examiner must answer the following questions: 

(a) Is it at least as likely as not that any current spine disability diagnosed, other than the preexisting spine disability, had its onset during active service or is related to any in-service event, disease, or injury?

(b) Does the evidence clearly and unmistakably show that any currently diagnosed preexisting spine disability did not increase in severity during service?  Identify any such evidence with specificity.

If the preexisting spine disability increased in severity in service, is there undebatable evidence that such increase was due to the natural progress of the preexisting condition? 

A rationale for all opinions expressed must be provided.  If the physician cannot respond without resorting to speculation, he/she must so indicate this and explain the reason why an opinion would be speculative.  

3.  Schedule the Veteran for an examination to determine the etiology of his a bilateral leg and foot disability.  The claim file must be made available to the examiner for review in conjunction with the examination.  All necessary tests must be conducted and the examiner must review the results of any testing prior to completion of the report.

The examiner is to offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current a bilateral leg and foot disability is related to active service, including the in-service treatment for thrombophlebitis.  The examiner is to accept as fact that the Veteran has had similar symptoms during and since service. 

A rationale for all opinions expressed must be provided.  If the physician cannot respond without resorting to speculation, he/she must so indicate this and explain the reason why an opinion would be speculative.  

4.  Then, readjudicate the appeal.  If any of the benefits sought remain denied, issue a Supplemental Statement of the Case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


